Citation Nr: 1545757	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  13-16 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a disability manifest with vertigo, to include as secondary to service-connected left ear hearing loss.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to a compensable rating for left ear hearing loss.

4. Entitlement to an extension to file a formal claim.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to April 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from June and September 2012 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The issues of entitlement to service connection for a disability manifest with vertigo and for an acquired psychiatric condition being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Audiological testing shows no worse than level I hearing loss for the left ear.

2. The Veteran did not submit a formal claim within a year of VA providing him with a formal application form nor show good cause for his failure to do so.


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for left ear hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.86, Diagnostic Code 6100 (2014).

2. The denial of an extension to file a formal claim was proper.  38 U.S.C.A. §5101(a), 5107 (West 2014); 38 C.F.R. §§ 3.109(b), 3.151, 3.155 (2009)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

The Veteran currently has a noncompensable rating for left ear hearing loss under Diagnostic Code 6100.

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  

The rating schedule establishes eleven auditory acuity levels designated from level I for essentially normal auditory acuity to level XI for profound deafness.  38 C.F.R. § 4.85 (2013).  Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  Where impaired hearing is service-connected only in one ear, the non-service-connected ear will be assigned a Roman numeral designation of I.  The percentage evaluation is located at the point where the row and column intersect.  

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next highest Roman numeral. 38 C.F.R. § 4.86 (2013). However, considering the Veteran's audiological evaluation results as noted below, 38 C.F.R. § 4.86 does not apply to this case.

The Veteran underwent a VA examination in August 2012.  The examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
10
40
45

His speech discrimination score was 96 percent in the left ear.

Applying the results of the examination to the tables laid out by the regulations shows level I hearing loss for the left ear, and thus results in a noncompensable rating.

No other audiological testing is of record, and the Veteran has not contended his hearing has worsened since the VA examination.  Instead, he has argued that his tinnitus and vertigo should be considered in setting his rating.  The Board notes that the Veteran already has a separate 10 percent rating for his tinnitus.  His claim for service connection for vertigo is addressed in the remand portion below.

While the Board acknowledges the hearing difficulties that the Veteran has reported, such as difficulty hearing in background noise, hearing the television, telephone, high pitch sounds, and one-on-one conversations, the ratings for hearing loss are based on a mechanical application of the tables provided by law.  The Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann, 3 Vet. App. 345.

Date of Claim

In May 2009 the Veteran filed an informal claim for PTSD, PTA, major reactive depression, and exposure to Agent Orange and other herbicides.  The VA informed him in a letter that same month that he must filed a formal claim within a year, enclosing a VA Form 21-526.  The following May, within one year, the Veteran requested additional time to file his formal claim, explaining that he was incarcerated and thus his access to services and information was limited.  The RO denied that request in a June 2010 letter, stating that the Veteran had until May 11, 2010 to submitted the VA Form 21-526 to formalize his claim.  The Veteran has appealed that denial of an extension of time to file his formal claim.  The Board notes that denials of time limit extensions are separately appealable issues.  38 C.F.R. § 3.109(b).

Under the regulations in effect in 2009, any communication indicating an intent to apply for benefits is considered an informal claim.  Upon receipt of an informal claim, if a formal claim had not previously been filed, VA must forward the claimant an application form.  If the application form is received by the VA within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2009).

The Board notes that the Veteran filed his May 11, 2009 informal claim while incarcerated.  The VA sent the Veteran a copy of VA Form 21-526, the formal application for compensation benefits, on May 14, 2009, to his prison address.  The Veteran has not indicated he did not timely receive the form.  Rather, the Veteran indicated that he did receive the letter from the VA explaining that he needed to complete the included form.  In the ensuring year the Veteran submitted a six page, typed affidavit discussing his claims and arranged for his ex-wife to submit an affidavit.  He also indicated he requested and received his personnel records.  However, he did not complete and return the VA Form 21-526.

When informed by the RO in a June 8, 2010 letter that his request for an extension of time to file the form had been denied, the Veteran completed and submitted the form by July 22, 2010.

While the Board acknowledges that the Veteran's incarceration may make some aspects of the claims process more difficult, the Board does not find the denial of the extension of time to file a formal claim was improper.  The claims form requires only that the Veteran complete basic identifying information about himself, his service, and his claimed disabilities.  The form does not need to be typed, does not require the use of the internet or telephone to complete, and does not require the submission of any evidence.  Much of the information required by the form the Veteran reported in the detailed affidavit he submitted in December 2009.  The Veteran has not shown any good cause for why he could not have completed the provided formal claim form within a year as required by the regulations.

Therefore, the Board finds that the denial of an extension of time to file his formal claim was proper.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran September 2011, prior to the initial adjudication of the issue on appeal.  However, the claim for a compensable rating for left ear hearing loss arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in March 2013, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records, including correctional facility records, identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA audiological examination in August 2012.  The examiner, a medical professional, obtained an accurate history,  listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that the examination is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A compensable rating for left ear hearing loss is denied.

The denial of an extension to file a formal claim was proper.


REMAND

Vertigo

The Veteran contends he experiences dizziness secondary to his service-connected left ear hearing loss.

Department of Corrections treatment records from 2014 indicate the Veteran has reported experiencing episodes of dizziness since he was in his 20s.

At his August 2012 VA examination the Veteran reported occasional lightheadedness upon standing, vertigo occasionally a few times a week with a duration of seconds, and possible right veering.  The examiner did not offer an opinion as to a diagnosis or etiology of the Veteran's reported symptoms.

At a November 2013 VA examination the Veteran reported he gets dizzy two to three times per month, starting about a year ago.  The examiner opined that the Veteran's dizziness is less likely than not due to the Veteran's left ear hearing loss as he has not been diagnosed with vertigo or Meniere's disease.  The examiner did not otherwise opine as to the etiology of the Veteran's reported dizziness or offer an opinion as to whether the condition is at least as likely as not aggravated by the Veteran's left ear hearing loss.

The Board finds that the evidence of record is not sufficient to decide the issue of service connection for dizziness.  The Board specifically acknowledges the Veteran's contention that the condition is secondary to his service-connected left ear hearing loss, but notes that the Veteran's own lay opinion is not sufficiently probative evidence on which to grant service connection given the complexity of the etiology of such a condition.  Although the VA has attempted to obtain a medical opinion as to the etiology of the condition, the Board finds that it is inadequate.  Specifically, the VA examiner did not offer sufficient rationale for concluding that the Veteran's dizziness is not secondary to his service-connected left ear hearing loss, noting only that the Veteran has not been diagnosed with vertigo or Meniere's disease, and provided no opinion as to whether the dizziness has been aggravated by his left ear hearing loss.

Once VA undertakes to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Therefore, the Board finds that a new VA examination is required.  

Psychiatric Condition

The Veteran was afforded a VA mental health examination in June 2011.  The examiner diagnosed mild anxiety disorder, not otherwise specified, and pedophilia, but found that the Veteran did not meet the diagnostic criteria for PTSD under the DSM-IV.

However, for cases certified to the Board after August 4, 2014 (such as this one), the diagnosis of a mental disorder must be in accordance with the DSM-V. 38 C.F.R. § 4.125(a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45, 093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).  

Therefore, a remand is necessary to provide the Veteran with a new examination taking into account the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-V).

The Board also notes that the Veteran submitted a stressor statement in August 2011 alleging that he was in a combat zone during his tour in Vietnam with constant threats to his life by the enemy, the unknown, and accidents.  In January 2013 the Veteran submitted an additional statement reporting that he was in convoys that took sniper fire, that he was in fear of enemy attack while stationed at an observation post with limited fire power and personnel, and that he once fired at infiltrators while on guard duty.  The Veteran's DD-214 reflects that he had service in Vietnam, but does not show any awards associated with combat.  

The VA examiner should take into consideration the Veteran's claimed stressors and opine as to whether the Veteran meets the criteria for PTSD, specifically discussing each criterion under the DSM-IV.  All other current psychiatric conditions should also be diagnosed, and for each, an opinion with rationale should be provided as to whether the conditions are related to the Veteran's service.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination to obtain an opinion as to the nature and etiology of his reported episodes of dizziness.  The examiner should opine as to whether the Veteran has a condition manifest by episodes of dizziness and if that condition is related to or aggravated by his left ear hearing loss.
2. Arrange for the Veteran to undergo a VA mental disorders examination to determine the nature of any current mental disorder, and to obtain an opinion as to whether any diagnosed condition is related to service.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner should list all diagnosed mental disorders.  The examiner should specifically discuss whether the Veteran meets each of the criterion for a diagnosis of PTSD.  For all conditions diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that each arose during service or is otherwise related to service. 

Diagnoses should be rendered taking into account DSM-V.  A rationale for all opinions expressed should be provided.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


